DETAILED ACTION                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Dalebroux et al. (US 5,672,434) in view of Mizuguchi et al. (US 5,937,573). 
Claims 1, 6: Dalebroux discloses a paper sheet mulch (Abstract).  The paper sheet mulch includes: largely cellulosic papermaking fibers based on the dry weight of the sheet (Dalebroux, col. 4, lines 3-5; col. 5, lines 9-10); a basis weight of from about 37 g/m2 to 97 g/m2 (Dalebroux, col. 3, line 45 to col.4, line 2) (or about 22.7 lb/3000 ft2 to 59.6 lb/3000 ft2); a machine-direction stretch of at least about 5 % and a cross machine-direction stretch of at least about 5 % (Dalebroux, col. 3, lines 21-22).  Dalebroux does not teach that the paper sheet mulch includes at least about 75 % cellulosic papermaking fibers, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the amount of the cellulosic fibers be optimized in order to improve the performance of the paper sheet mulch.   The paper sheet opacity of at least about 95 % is not disclosed, however, the paper sheet mulch opacity is not a structural component that would distinguish the invention over the cited prior art.  Also, Mizuguchi discloses a paper sheet mulch that includes from 10 % to    88 % recycled cellulosic fibers based on the dry weight of the paper sheet (Mizuguchi,    
Claims 2, 5, 15, 16, 17: the invention is disclosed per claim 1, above.  The paper sheet machine direction tensile energy, kappa number, cross machine tensile strength, cross machine stretch, water absorption rate, biodegradation rate, recited in claims 2, 5, 15, 16, 17, are a physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
Claim 3: the invention is disclosed per claim 1, above.  Mizuguchi discloses a paper sheet mulch that includes from 10 % to 88 % recycled cellulosic fibers based on the dry weight of the paper sheet (Mizuguchi, col. 2, lines 39-42).  
Claim 4: the invention is disclosed per claim 3, above.  Corrugated cardboard pulp is disclosed (col. 2, lines 48-50) and in Example 1 (Mizuguchi, col. 6) 40 parts by weight of corrugated cardboard pulp is disclosed.   It would have been obvious to one skilled in the art at the time the invention was filed, that the amount of corrugated cardboard pulp in the paper sheet mulch be optimized in order to obtain desired sheet strength.

Claims 8-10: the invention is disclosed per claim 1, 8, above.  At least one opacity modifier, such as, carbon black, is disclosed.  It is distributed uniformly throughout the sheet (Dalebroux, col. 8, lines 13-21).   The paper substrate includes copper compound (Dalebroux, claims 6, 16).
Claim 11: the invention is disclosed per claim 1, above.  The coating includes alkenyl succinic anhydride (Dalebroux, col. 11, lines 33-45).
Claim 12: the invention is disclosed per claim 1, above.  A strength additive, such as, urea formaldehyde, is disclosed (Dalebroux, claims 4, 12, 20).
Claim 13: the invention is disclosed per claim 1, above.   A dry strength additive, such as, starch, is disclosed (Dalebroux, col. 7, lines4-7).                                                                                                                                                
Claim 14: the invention is disclosed per claim 1, above.  The sheet caliper is not disclosed, however, it would have been obvious to one skilled in the art that the sheet caliper be optimized in order to improve the performance of the paper sheet mulch. 
Claim 18: the invention is disclosed per claim 1, above.  An opacity modifier, such as, carbon black, is disclosed.  It is distributed uniformly throughout the sheet (Dalebroux, col. 8, lines 13-21).   The paper substrate includes copper compound (Dalebroux, claims 6, 16).  A wet strength additive is disclosed (Dalebroux, col. 11,   lines 33-40).
Claim 19: the invention is disclosed per claim 1, above.   The paper mulch sheet having wrinkles or pleated folds is not disclosed, however, it would have been obvious 
Claim 20: the invention is disclosed per claim 19, above.  The paper sheet cross machine tensile strength, cross machine stretch, recited in claim 20, is a physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2)        Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/865,925.   Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the copending application claims disclose a paper sheet mulch having same or similar of the following: amount of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748